United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Danville, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sylvia R. Johnson, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1243
Issued: October 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2008 appellant filed a timely appeal from a March 28, 2007 decision of the
Office of Workers’ Compensation Programs denying her occupational disease claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained a bilateral knee
condition in the performance of duty.
FACTUAL HISTORY
On October 10, 2005 appellant, then a 59-year-old mail carrier, filed occupational disease
claims (Form CA-2) alleging that she sustained severe osteoarthritis of both knees from jumping
out of her delivery vehicle hundreds of times a day from May 1983 through October 16, 2002.
She noted that she first became aware of her condition in approximately 1996 and first related it

to work factors in March 2003.1 Appellant underwent left knee arthroplasty October 18, 2002
and returned to light duty in March 2003.
She underwent right knee arthroplasty
October 29, 2004. Appellant remained on modified duty until she retired on July 26, 2006.
Postmaster Cathy Ott contended that, in October 2002, appellant stated that her knee
condition was not work related and so requested Family and Medical Leave Act (FMLA) instead
of filing a claim. Appellant advised the employing establishment on March 23, 2003 that her
knee osteoarthritis and arthroplasties were a “typical case of injury caused by repetitive motion
during [her] postal duties as a letter carrier.”
In a November 7, 2005 letter, Charles Boggs, an employing establishment supervisor,
asserted that several years before, appellant stated that she jogged after work.
In a November 22, 2005 letter, the Office advised appellant of the additional evidence
needed to establish her claim, including a rationalized statement from her attending physician
explaining how and why the identified work factor of jumping in and out of a delivery jeep
would cause the claimed knee condition. The Office also questioned why appellant delayed in
filing her claim. Appellant responded by December 7, 2005 letter, explaining that Dr. Craig
Gyory, an attending Board-certified orthopedic surgeon, did not alert her of the severity of her
condition until late 2001. It took another two years before she realized the condition was work
related.
By decision dated January 26, 2006, the Office denied appellant’s claim on the grounds
that causal relationship was not established. It found that appellant established as factual that she
frequently jumped in and out of her delivery vehicle. However, appellant submitted insufficient
rationalized medical evidence explaining how and why this activity would cause bilateral knee
osteoarthritis.
Appellant requested an oral hearing, held August 9, 2006. During the hearing, she and
her husband asserted that there was no family history of osteoarthritis. Appellant submitted
additional evidence.
In a March 7, 2006 report, Dr. Gyory noted treating appellant beginning in October 2001
for severe osteoarthritis of both knees. He performed a left knee replacement in October 2002
and a right knee replacement in October 2004. Dr. Gyory opined that “making multiple exits
from her mail truck, stepping down on her legs” may have aggravated or accelerated idiopathic
osteoarthritis. However appellant’s “basic anatomy would predispose her for developing this
despite her claims that no person in her family has had such a problem in the past.” Dr. Gyory
opined that appellant’s “high-impact activity could aggravate or perhaps accelerate the
deterioration of her knees,” but that he could not “state with a 51 percent degree of certainty that
her job actually caused this condition to occur.” He noted work limitations.
1

The claim now before the Board was assigned File No. 13-2140451. In a November 22, 2005 letter, the Office
advised appellant that her claim under File No.13-2140350 would be deleted as that case was “an extension of
created case 13-2140351.” It accepted a right shoulder condition under File No. 13-2125095. The record indicates
that appellant filed a claim for a left shoulder condition under File No. 13-2140447. The shoulder condition claims
are not before the Board on the present appeal.

2

In a March 15 and July 25, 2006 letters, appellant reiterated her contention that frequent
jumping from her delivery vehicle caused her bilateral knee condition. In a July 26, 2006 letter,
she alleged that, during her farewell party at work that morning, supervisor Marie Freese told the
assembled workers that appellant had been on light duty due to unspecified work-related injuries.
Appellant contended that this was an admission of liability regarding the knee condition.
By decision dated and finalized September 15, 2006, an Office hearing representative
affirmed the January 26, 2006 decision, finding that the medical evidence was insufficient to
establish causal relationship. The hearing representative found that Dr. Gyory’s March 7, 2006
report was too speculative to meet appellant’s burden of proof and did not require additional
development by the Office. The hearing representative noted that appellant was a former jogger
and also told her postmaster that her knee conditions were not work related.
In a December 10, 2006 letter, appellant requested reconsideration. She contended that
Mr. Boggs and Ms. Ott lied as she did not make the statements described. Appellant asserted
that Dr. Gyory clearly opined that her job duties accelerated her osteoarthritis. She submitted
additional evidence.2
In a November 15, 2006 report, Dr. Joel W. Renbaum, an attending Board-certified
orthopedic surgeon, related appellant’s account of bilateral knee pain beginning in 1993.
Appellant had delivered mail from 1983 to 1997 on a route that required frequent vehicle
dismounts. Dr. Renbaum diagnosed status post bilateral knee replacements due to degenerative
arthritis. He opined that “the work activity that existed from 1983 to 1997 did contribute to the
rapid progression of her arthritis and ultimately resulted in her requiring total knee replacement.”
Dr. Renbaum noted that appellant “may genetically have developed osteoarthritis unrelated to
the job” but that the “problem progressed more rapidly because of her work activity, especially
between 1983 and 1997.” Also, “use of the brake while driving from 1997 to 2002 accelerated
the need for total knee replacement.” He opined that “the work activity contributed at least one
percent to [appellant’s] need for knee replacements.”
In a November 19, 2006 letter, Dr. Douglas E. Severance, an attending Board-certified
family practitioner, noted examining appellant on November 8, 2006 for bilateral knee pain. He
opined that appellant’s “employment as a postal carrier contributed to her degenerative joint
disease of both knees.” While appellant “may [have been] predisposed for developing
osteoarthritis … her job as a postal carrier ha[d] certainly accelerated the damage.”
By decision dated March 28, 2007, the Office denied modification on the grounds of
insufficient evidence. It found that appellant submitted insufficient rationalized medical to
establish the causal relationship asserted.

2

Appellant also submitted reports from Dr. Chhatre Devenda regarding her shoulder conditions. This report is
not relevant to the knee condition claim now before the Board.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
ANALYSIS
Appellant claimed that she sustained bilateral knee osteoarthritis in the performance of
duty, resulting in bilateral knee replacements. Dr. Gyory, an attending Board-certified
orthopedic surgeon, diagnosed advanced osteoarthritis of both knees and performed bilateral
knee arthroplasties. Appellant has thus met the first element of her burden of proof by
establishing the presence of the claimed condition. The Office accepted that appellant’s duties as
a mail clerk required frequent vehicle dismounts. Appellant has thus met the second element of
her burden of proof, as she established the asserted work factors as factual. To meet the third
element, appellant must submit sufficient medical evidence to establish the claimed causal
relationship between the diagnosed bilateral knee osteoarthritis and the accepted work factors.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Solomon Polen, 51 ECAB 341 (2000).

4

Dr. Severance, an attending Board-certified family practitioner, opined that appellant’s
federal employment accelerated her bilateral knee osteoarthritis. However, he did not explain
how the accepted work factors would cause or aggravate osteoarthritis of the knees. Thus,
Dr. Severance’s opinion is insufficiently rationalized to establish causal relationship.7
Dr. Gyory explained that the high impact activity of jumping from the delivery vehicle
may have aggravated or accelerated appellant’s idiopathic osteoarthritis, but he could not state
this with certainty. The speculative nature of Dr. Gyory’s opinion diminishes its probative
value.8
Appellant also submitted a November 15, 2006 report from Dr. Renbaum, an attending
Board-certified orthopedic surgeon. Who opined that frequent vehicle dismounts and activating
the vehicle brake from 1983 to 2002 accelerated the progression of idiopathic osteoarthritis.
Dr. Renbaum stated that work factors contributed to appellant’s need for knee replacements.
However, He did not provide sufficient rationale to support his opinion on causal relationship.
Dr. Renbaum opinion is thus insufficient to meet appellant’s burden of proof.9
The Board notes that appellant was advised by November 22, 2005 letter of the necessity
of submitting medical evidence explaining how and why jumping in and out of a delivery vehicle
would cause or contribute to the claimed knee osteoarthritis. Appellant did not submit such
evidence. Therefore, she failed to meet her burden of proof in establishing causal relationship.
CONCLUSION
The Board finds that appellant has not established that she sustained a bilateral knee
condition in the performance of duty.

7

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).
8

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007).

9

Deborah L. Beatty, supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2007 is affirmed.
Issued: October 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

